Exhibit 10.10

 

 

 

OPTIONED 20% INTEREST PURCHASE AGREEMENT

dated as of September 15, 2008

between

WOLVERINE TUBE INC.,

WOLVERINE CHINA INVESTMENTS, LLC,

and

WIELAND-WERKE AG

 

 

 



--------------------------------------------------------------------------------

FINAL VERSION

OPTIONED 20% INTEREST PURCHASE AGREEMENT

THIS OPTIONED 20% INTEREST PURCHASE AGREEMENT (this “Agreement”), dated as of
September 15, 2008, by and between Wolverine Tube Inc., a Delaware corporation
which has its principal place of business at 200 Clinton Avenue West, Suite
1000, Huntsville, Alabama 35801 (“Wolverine”), Wolverine China Investments, LLC,
a Delaware limited liability company having its principal place of business at
200 Clinton Avenue West, Suite 1000, Huntsville, Alabama 35801
(“W/Investments”), and Wieland-Werke AG, a corporation of the Federal Republic
of Germany which has its principal place of business at Graf-Arco-Strasse 36,
D-89079 Ulm, Germany (“Purchaser). Capitalized words used and not defined herein
have the meanings set forth in Annex I. This Purchase Agreement shall be
effective from and after September 15, 2008 (the “Effective Date”).

PREAMBLE

WHEREAS, Wolverine, Purchaser and W/Investments have entered into that certain
Option Agreement dated as of September 15, 2008 (the “Option Agreement”),
pursuant to which Wolverine has granted Purchaser an option to purchase, upon
the terms and conditions set forth in the Option Agreement a twenty percent
(20%) ownership interest (represented by 20 Membership Units) in W/Investments
(the “Optioned 20% Interest”) during the period beginning April 1, 2011 through
and including March 31, 2013;

WHEREAS, Wolverine, Purchaser, and W/Investments have executed and delivered
that certain letter agreement (the “Option Acceleration Letter Agreement”) dated
September 15, 2008, pursuant to which Wolverine has agreed to permit Purchaser
to accelerate the exercise of the option to purchase the Optioned 20% Interest
(as defined in the Option Agreement) upon the terms and conditions set forth in
the Option Acceleration Letter Agreement and this Agreement; and

WHEREAS, Wolverine, Purchaser, and Wolverine Investments, and a certain other
party or parties, have executed and delivered that certain 30% Interest Purchase
Agreement dated as of September 15, 2008 pursuant to which Purchaser has
purchased and is now the owner of a 30% ownership interest in W/Investments.

NOW THEREFORE, in consideration of the foregoing and of the agreements,
covenants, representations, and warranties set forth in this Agreement, the
parties agree as follows:

Section 1. Definitions; Interpretation.

(a) Definitions.

As used in this Agreement, unless the context otherwise requires, the following
terms have the respective meanings set forth in this Agreement, including Annex
I.



--------------------------------------------------------------------------------

(b) Interpretation.

In this Agreement:

(i) the singular includes the plural and vice versa, the masculine includes the
feminine and vice versa and, unless the context otherwise requires, references
to natural persons include corporate bodies, partnerships, and other legal
entities and vice versa;

(ii) any reference to an Article, Section, Clause, Schedule, Exhibit, Appendix,
Annex, or Attachment, unless otherwise specifically provided, shall be
respectively to an Article, Section, Clause, Schedule, Exhibit, Appendix, Annex,
or Attachment of this Agreement; and each reference herein to “the Agreement” or
“this Agreement” shall, unless otherwise specifically provided, be construed to
include the preamble, each such Article, Section, Clause, Schedule, Exhibit,
Appendix, Annex, and Attachment;

(iii) the headings of this Agreement are for ease of reference only and shall
not affect its construction or interpretation; and

(iv) the expressions “include”, “includes” and “including” shall be construed
without limitation.

Section 2. Sale and Purchase.

(a) Authorization of Sale.

Subject to the terms and conditions of this Agreement, Wolverine has authorized
the sale of the Optioned 20% Interest, which ownership interest shall constitute
twenty percent (20%) of the ownership interest of W/Investments (and shall be
represented by 20 Membership Units) on the Accelerated Purchase Closing Date, by
Wolverine to Purchaser.

(b) Purchase and Sale of Optioned 20% Interest.

Subject to the terms and conditions of this Agreement and on the basis of the
representations, warranties, covenants, and agreements contained in this
Agreement, at the Accelerated Purchase Closing, Wolverine hereby agrees that it
shall sell, assign, and convey to Purchaser, free and clear of liens, claims,
restrictions, and encumbrances, as of the Effective Date, that number of
Membership Units of W/Investments as shall equal and constitute the Optioned 20%
Interest, as set forth on Annex II hereto, and Purchaser shall purchase and
acquire the number of Membership Units of W/Investments as shall equal and
constitute the Optioned 20% Interest in W/Investments and accepts from
Wolverine, as of the Effective Date, all of such Membership Units of
W/Investments in the amounts set forth on Annex II hereto. At the Accelerated
Purchase Closing, Wolverine shall deliver to Purchaser an amendment to Exhibit A
of that certain Operating Agreement of W/Investments, dated July 17, 1997, as
amended (the “Operating Agreement”), which amendment to the operating agreement
shall be in substantially the form of Exhibit A (the “Amendment to Operating
Agreement) and which Wolverine, W/Investments and Purchaser shall execute and
deliver; and immediately thereafter Wolverine, W/Investments and Purchaser shall
execute and deliver that certain Amended and Restated Limited Liability Company
Agreement of W/Investments (the “Amended and Restated LLC Agreement”), and that
certain Owners and Voting Rights Agreement by and among Wolverine, Purchaser,
W/Investments, and Wolverine Shanghai, in substantially the form of Exhibit C
and incorporated by reference herein (the “Voting Rights Agreement), and such
other certificates or materials representing the Optioned 20% Interest purchased
from Wolverine by Purchaser pursuant to this Agreement.

(c) [Reserved]

(d) Purchase Price of 20% Optioned Interest.

 

2



--------------------------------------------------------------------------------

The aggregate cash purchase price of the Optioned 20% Interest shall be Ten
Million One Hundred Twenty Thousand and No/100’s US Dollars (US$10,120,000.00)
(the “Accelerated Purchase Price”); and at the Accelerated Purchase Closing,
Purchaser shall pay the Accelerated Purchase Price, in US Dollar currency, to
Wolverine in good funds by wire transfer to the account identified in Annex III.

(e) Tax Liability of the Parties. Subject to the terms of Section 8(a)(iv)
hereof,

(i) Wolverine hereby agrees to pay, when due, any and all taxes, assessments,
penalties, interest or charges levied or assessed against Wolverine or
W/Investments which are due and owing by either of them for the period up to the
Accelerated Purchase Closing.

(ii) Purchaser hereby agrees to pay, when due, any and all taxes, assessments,
penalties, interest or charges levied or assessed against Purchaser which are
due and owing by it for the period up to and from and after the Accelerated
Purchase Closing.

(iii) W/Investments hereby agrees to pay, when due, any and all taxes,
assessments, penalties, interest or charges levied or assessed against
W/Investments which are due and owing by it for the period from and after the
Accelerated Purchase Closing Date. Wolverine hereby agrees to pay, when due, any
and all taxes, assessments, penalties, interest or charges levied or assessed
against it which are due and owing by it for the period from and after the
Accelerated Purchase Closing.

(iv) The terms of this Section 2(e) shall survive the Closing.

(f) [RESERVED.]

(g) Income tax issues.

Wolverine shall file any and all necessary tax returns with respect to a
termination of W/Investments for income tax purposes under Section 708 of the
Internal Revenue Code, if and as applicable.

3. Closing of the Purchase of Optioned 20% Interest.

(a) The closing of the sale of the 20% Ownership Interest (the “Accelerated
Purchase Closing”) shall take place at the offices of Purchaser, at
Graf-Arco-Strasse 36, D-89079 Ulm, Germany and the offices of Wolverine, at 200
Clinton Avenue West Suite 1000, Huntsville, Alabama 35801, simultaneously with
the execution and delivery of this Agreement, on September 15, 2008 or at such
other time and place as the parties shall agree (the “Accelerated Purchase
Closing Date”). Purchaser shall be obligated to purchase fractional ownership
interests which may be included in the Optioned 20% Ownership Interest, if any,
in accordance with this Agreement and the Option Agreement, respectively;
provided, however, that Purchaser shall have no right to purchase more than the
Optioned 20% Ownership Interest, the calculation of each of which shall be based
upon all of the issued and outstanding ownership interests of W/Investments on
the Accelerated Purchase Closing Date and which outstanding ownership interest
shall not be changed except in accordance with the Voting Rights Agreement.

(b) At the Accelerated Purchase Closing, Wolverine, W/Investments and Purchaser,
as the case may be, shall execute and deliver this Agreement and the Amended and
Restated LLC Agreement, and such agreements, certificates, consents, or other
instruments as may be required by this Agreement or Applicable Law
(collectively, the “Accelerated Purchase Transaction Documents”).

 

3



--------------------------------------------------------------------------------

Section 4. Representations of Wolverine and W/Investments.

Wolverine, for itself and on behalf of W/Investments, hereby represents and
warrants to Purchaser as of the Accelerated Purchase Closing Date as follows:

(a) Securities Exemption.

Assuming the accuracy of the representations of Purchaser in Section 6(e), the
offer and sale of the Optioned 20% Interest by Wolverine are, or will be, exempt
from registration under Applicable Laws.

(b) Organization; Ownership Interests.

(i) Each of Wolverine and W/Investments is duly organized, validly existing, and
in good standing under the laws of the jurisdiction of its incorporation or
other formation, is duly qualified to do business and in good standing in each
other jurisdiction in which it conducts business where its failure to do so
would materially adversely affect its operations, and has all requisite power
and authority to own, lease and operate the assets used in its business, to
carry on its business as presently conducted, to enter into this Agreement and
the other Accelerated Purchase Transaction Documents to which it is a party, to
perform its obligations hereunder and thereunder, and to consummate the
transactions contemplated by this Agreement and the other Accelerated Purchase
Transaction Documents. Attached as Schedule 4(b) are correct and complete copies
of the Organization Instruments of Wolverine and W/Investments, respectively, as
in effect on the Accelerated Purchase Closing Date.

(ii) Wolverine owns directly seventy (70) Membership Units representing seventy
percent (70%) of the ownership interests in W/Investments, free and clear of all
liens, claims, restrictions and encumbrances, except Permitted Liens for which
written consents to the sale of the Optioned 20% Interest upon the terms and
conditions of this Agreement have been obtained by Wolverine. There are one
hundred (100) Membership Units of W/Investments.

(iii) W/Investments was formed on July 17, 1997, and has not been dissolved.
W/Investments has owned all of the issued and outstanding shares of Wolverine
Shanghai since July 1997.

(c) Authorization; No Conflicts.

The execution, delivery and performance by each of Wolverine and W/Investments
of this Agreement and the other Accelerated Purchase Transaction Documents to
which it is a party have been duly authorized by all requisite action (corporate
or otherwise) of such entity, and this Agreement and the other Accelerated
Purchase Transaction Documents to which it is a party constitute valid and
binding obligations of Wolverine and as the case may be, enforceable against
Wolverine or W/Investments, as the case may be, in accordance with their
respective terms, subject to bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and similar laws of general applicability relating to
or affecting creditor’s rights and to general equitable principles and other
similar Applicable Laws. The execution, delivery and performance of this
Agreement and the other Accelerated Purchase Transaction Documents to which it
is a party by Wolverine or W/Investments, as the case may be, will not
(i) result in a conflict with its Organization Instruments, or (ii) result in
material conflict with, or in a material breach of the terms or conditions of,
or constitute a material default (with or without the passage of time, or both)
under, any agreement (including loan agreements) or contract to which it is a
party or to which its assets are subject, or result in the creation of a lien,
claim, or encumbrance upon its properties or assets.

 

4



--------------------------------------------------------------------------------

(d) Compliance; Licenses and Permits.

Except as set forth on Schedule 4(d) or as expressly contemplated by this
Agreement or another Accelerated Purchase Transaction Document, each of
Wolverine and W/Investments has complied in all material respects with, and is
not in material violation of, any Applicable Law or Permit with respect to its
business, as presently or as currently proposed to be conducted and that would
have a material adverse effect on the transactions contemplated by this
Agreement or the other Accelerated Purchase Transaction Documents. With respect
to the transactions contemplated by this Agreement or the other Accelerated
Purchase Transaction Documents, each of Wolverine and W/Investments has all
material licenses and permits required by Governmental Authorities or Applicable
Law (collectively, “Permits”) which are required for the conduct of its business
as presently conducted or as is presently proposed to be conducted (except as
disclosed in an Exhibit or Schedule to this Agreement or another Accelerated
Purchase Transaction Document or contemplated by this Agreement or another
Accelerated Purchase Transaction Document), and such Permits are in full force
and effect.

(e) Litigation.

There are no material Proceedings now pending or, to the Knowledge of Wolverine,
threatened against, involving, or affecting Wolverine or W/Investments or their
respective assets or properties which could materially adversely affect the
transactions contemplated by this Agreement or the other Accelerated Purchase
Transaction Documents or the assets or properties of Wolverine or W/Investments.

(f) Brokers and Finders.

Neither Wolverine nor W/Investments nor any of their respective officers,
directors, managers, employees or owners, has employed or has any obligation
with respect to any broker or finder in connection with the transactions
contemplated by this Agreement.

(g) Financial Statements.

Wolverine has delivered to Purchaser unaudited financial statements of
W/Investments for the fiscal years ending December 31, 2005, December 31, 2006,
and December 31, 2007 (collectively, the “W/Investments Unaudited Financial
Statements”) and unaudited year-to-date balance sheets for the period January 1,
2008 through February 28, 2008 (collectively, the “W/Investments Interim
Financial Statements”, which, together with the W/Investments Unaudited
Financial Statements, are referred to from time to time as the “W/Investments
Financial Statements”), which have been prepared in accordance with US GAAP
consistently applied throughout the periods referred to in the W/Investments
Financial Statements, subject, (i) in the case of the W/Investments Interim
Financial Statements, to normal recurring year-end adjustments (except as
contemplated by another Transaction Document, the effect of which would not,
individually or in the aggregate, have a material adverse effect on
W/Investments) and (ii) in the case of the W/Investments Financial Statements,
to the absence of cash flow statement and footnotes (which footnotes, if
presented, would not cause a material change in the W/Investments Financial
Statements), and are consistent with the books and records of W/Investments and
fairly present the operations of W/Investments.

(h) No Material Adverse Change.

Except as contemplated by this Agreement or another Accelerated Purchase
Transaction Document, since the date of the W/Investments Financial Statements,
to the Knowledge of Wolverine, (i) there has been no material adverse change in
the business, operations, properties, assets, or condition of W/Investments, and
(ii) no event has occurred or circumstance exists that could result in such a
material adverse change with respect to W/Investments.

 

5



--------------------------------------------------------------------------------

(i) Environmental Matters.

(i) To the Knowledge of Wolverine, W/Investments is in compliance with the
Environmental Laws applicable to it. To the Knowledge of Wolverine,
W/Investments has no reasonable basis to expect an actual or threatened order,
notice, or other communication, from (A) any Governmental Authority or private
citizen acting in the public interest or (B) the current or prior owner or
operator of any of its facilities, of a violation or failure to materially
comply with any Environmental Law or of an obligation to undertake or bear the
cost of any environmental, health, and safety liabilities with respect to any
properties or assets (whether real, personal, or mixed) which W/Investments owns
or controls.

(ii) There are no pending or, to the Knowledge of Wolverine, threatened material
claims, encumbrances, or other restrictions against W/Investments arising under
or pursuant to any Environmental Law or with respect to or affecting any real
property in which W/Investments has or had a controlling interest.

(iii) To the Knowledge of Wolverine, W/Investments has no knowledge of any basis
to expect, and to the Knowledge of Wolverine, neither W/Investments nor any
person or entity for which W/Investments is responsible has received, any
citation, directive, inquiry, notice, order, summons, warning, or other
communication regarding a hazardous activity, Hazardous Substance, or any
alleged, actual, or potential material violation or failure to materially comply
with any Environmental Law, or of any alleged, actual, or potential material
obligation to undertake or bear the cost of any environmental, health, and
safety liabilities under any Environmental Law with respect to any of the
facilities or any other property (whether real, personal, or mixed) in which
W/Investments owns or controls.

(iv) To the Knowledge of Wolverine, except as permitted under Applicable Law,
there are no Hazardous Substances present at the facilities which are owned or
controlled by W/Investments, including any Hazardous Substances contained in
barrels, above or underground storage tanks, landfills, land deposits, dumps,
equipment (whether moveable or fixed) or other containers, either temporary or
permanent, or incorporated into any structure at any such location. To the
Knowledge of Wolverine, neither W/Investments nor any person or entity for whose
conduct it is responsible has permitted or conducted, or is aware of, any
material hazardous activity conducted with respect to any property (whether
real, personal, or mixed) which is owned or controlled by W/Investments, except
in compliance with Applicable Law.

(k) Employee Relations.

Since the formation of W/Investments on July 17, 1997, W/Investment has not
employed employees and has not been and is not a party to any collective
bargaining or other labor contract.

(l) Taxes.

(i) W/Investments has filed or caused to be filed all tax returns that are or
were required to be filed by or with respect to it (whether separately or as a
member of a group of entities) pursuant to Applicable Law and has paid, or made
provision for the payment of, all taxes that have or may have become due
pursuant to such tax returns or otherwise under Applicable Law, or pursuant to
any assessment received by it, or that are being contested in good faith and as
to which adequate reserves (determined in accordance with US GAAP) have been
provided in the W/Investments Financial Statements.

 

6



--------------------------------------------------------------------------------

(ii) All deficiencies assessed as a result of any audits of income tax returns
by W/Investments under Applicable Law have been paid, reserved against, settled,
or, are being contested in good faith by appropriate proceedings. W/Investments
has not given or been requested to give waivers or extensions (or is or would
not be subject to a waiver or extension given by any other person) of any
statute of limitations relating to the payment of such income taxes by it or for
which it may be liable.

(iii) The charges, accruals, and reserves with respect to taxes on the
W/Investments Financial Statements are adequate (as determined in accordance
with US GAAP). To the Knowledge of Wolverine, there is no proposed tax
assessment against W/Investments. All taxes that are or were required under
Applicable Law to be withheld or collected by W/Investments have been duly
withheld or collected and, to the extent required, been paid to the proper
Governmental Authorities by W/Investments.

(iv) All tax returns filed by W/Investments (or that include on a consolidated
basis W/Investments) are true, correct, and complete, and there is no tax
sharing agreement to which W/Investments is a party which will require any
payment by W/Investments after the Accelerated Purchase Closing Date.

(m) No Undisclosed Liabilities.

Except with regard to W/Investments’ restructuring activities as such concern
entities other than Wolverine Shanghai, W/Investments has no material
liabilities or obligations except for liabilities or obligations reflected or
reserved against in the W/Investments Financial Statements or related records,
current liabilities incurred in the Ordinary Course of business, and liabilities
previously disclosed to Purchaser in writing.

Section 5. Representations with respect to Wolverine Shanghai.

Wolverine, for itself and on behalf of W/Investments and Wolverine Shanghai,
hereby represents and warrants to Purchaser as of the Accelerated Purchase
Closing as follows:

(a) Organization.

Wolverine Shanghai is duly organized, validly existing, and in good standing
under the laws of the jurisdiction of its incorporation or other formation, is
duly qualified to do business and in good standing in each other jurisdiction in
which it conducts business where its failure to do so would materially adversely
affect its operations, and has all requisite corporate power and authority to
own, lease and operate the assets used in its business, to carry on its business
as presently conducted, to enter such of the other Accelerated Purchase
Transaction Documents to which it is a party, to perform its obligations under
and to consummate the transactions contemplated by the other such Accelerated
Purchase Transaction Documents. Attached as Schedule 5(a) are correct and
complete copies of the Organization Instruments of Wolverine Shanghai as in
effect on the Accelerated Purchase Closing Date.

 

7



--------------------------------------------------------------------------------

(b) Authorization; No Conflicts.

The execution, delivery and performance by Wolverine Shanghai of the other
Accelerated Purchase Transaction Documents to which it is a party have been duly
authorized by all requisite action (corporate or otherwise) of such entity, and
such other Accelerated Purchase Transaction Documents constitute valid and
binding obligations of Wolverine Shanghai, enforceable against Wolverine
Shanghai in accordance with their respective terms, subject to bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and similar laws of
general applicability relating to or affecting creditor’s rights and to general
equitable principles and similar Applicable Laws. The execution, delivery and
performance by Wolverine Shanghai of the other Accelerated Purchase Transaction
Documents to which it is a party will not (i) result in a conflict with its
Organization Instruments, or (ii) result in material conflict with, or in a
material breach of the terms or conditions of, or constitute a material default
(with or without the passage of time, or both) under, any agreement (including
loan agreements) or contract to which it is a party or to which its assets are
subject, or result in the creation of a lien, claim, or encumbrance upon its
properties or assets

(c) Compliance; Licenses and Permits.

Except as set forth on Schedule 5(c), to the Knowledge of Wolverine, Wolverine
Shanghai has complied in all material respects with, and is not in material
violation of, any Applicable Law or Permit applicable to its business, as
presently conducted or as currently proposed to be conducted, or affecting or
relating to its performance of the other Accelerated Purchase Transaction
Documents to which it is as party. Wolverine Shanghai has all Permits which are
required for the conduct of its business as presently conducted and as is
presently proposed to be conducted (except as disclosed in an Exhibit or
Schedule to, or as contemplated by, this Agreement or another Accelerated
Purchase Transaction Document or as previously disclosed to Purchaser with
respect to the transfer of certain assets of its metals division), and such
Permits are in full force and effect.

(d) Litigation.

Except as set forth on Schedule 5(d), there are no material Proceedings now
pending, or to the Knowledge of Wolverine, threatened against, involving, or
affecting Wolverine Shanghai or its assets or properties which could materially
adversely affect the transactions contemplated by this Agreement or the other
Accelerated Purchase Transaction Documents or the assets or properties of
Wolverine Shanghai.

(e) Brokers and Finders.

Neither Wolverine Shanghai nor any of its officers, directors, employees or
owners, has employed or has any obligation with respect to any broker or finder
in connection with the transactions contemplated by this Agreement.

(f) Financial Statements.

Wolverine Shanghai has delivered to Purchaser audited financial statements of
Wolverine Shanghai for the fiscal years ending December 31, 2005, December 31,
2006, and December 31, 2007 (collectively, the “Wolverine Shanghai Financial
Statements”), and unaudited year-to-date balance sheets and income statements
for the period January 1, 2008 through February 24, 2008 (collectively, the
“Wolverine Shanghai Interim Financial Statements” and together with the
Wolverine Shanghai Financial Statements, the “Wolverine Shanghai Financial
Statements”), which have been prepared in accordance with Chinese GAAP
consistently applied throughout the periods referred to in the Wolverine
Shanghai Financial Statements, subject, in the case of the Wolverine Shanghai
Interim Financial Statements, to normal recurring year-end adjustments (except
as contemplated by another Transaction Document, the effect of which would not,
individually or in the aggregate, have a material adverse effect on Wolverine
Shanghai) and to the absence of notes (that, if presented, would not differ
materially from those included in the Wolverine Shanghai Financial Statements),
and are consistent with the books and records of Wolverine Shanghai and fairly
present the operations of Wolverine Shanghai.

 

8



--------------------------------------------------------------------------------

(g) Title to Properties; Encumbrances.

Wolverine Shanghai leases the real property used by it in the operation of its
business and it is not the record title owner of such real property. Wolverine
Shanghai owns all the personal property (whether tangible or intangible) that it
purports to own and such personal property is located in the locations operated
by it or reflected as operated by it on its books and records, including the
Wolverine Shanghai Financial Statements. The interests in real property leased
by Wolverine Shanghai and the personal property owned by Wolverine Shanghai
described in the Wolverine Shanghai Financial Statements or other property
records of Wolverine Shanghai are free and clear of all material Encumbrances,
except (a) mortgages, security interests, or other hypothecations shown on the
Wolverine Shanghai Financial Statements, (b) mortgages, security interests, or
other hypothecations incurred in connection with the purchase of personal
property after the date of the Wolverine Shanghai Financial Statements (which
mortgages, security interests, or other hypothecations are limited to the
personal property so acquired), (c) liens for current taxes not yet due, and
(d) with respect to real property leased by Wolverine Shanghai, (i) minor
imperfections of title, if any, none of which is substantial in amount,
materially detracts from the value or impairs the use of the real property
subject thereto or impairs the operation of it, and (ii) zoning laws and other
land use restrictions (including, the rights of way, building use restrictions,
exceptions, variances, reservations, or limitations as currently in effect)
which to the Knowledge of Wolverine do not impair the present or use of the real
property subject thereto as contemplated by this Agreement or the other
Accelerated Purchase Transaction Documents. All improvements to real property
owned by Wolverine Shanghai are located on real property leased by it and are
located within the boundaries of such leased real property with respect to
Wolverine Shanghai.

(h) No Material Adverse Change.

Except as contemplated by this Agreement or another Accelerated Purchase
Transaction Document, since the date of the Wolverine Shanghai Financial
Statements, to the Knowledge of Wolverine, (i) there has been no material
adverse change in the business, operations, properties, assets, or condition of
Wolverine Shanghai, and (ii) no event has occurred or circumstance exists that
could result in such a material adverse change with respect to Wolverine
Shanghai.

(i) Environmental Matters.

(i) To the Knowledge of Wolverine, Wolverine Shanghai is in compliance with the
Environmental Laws applicable to it. To the Knowledge of Wolverine, Wolverine
Shanghai has no reasonable basis to expect an actual or threatened order,
notice, or other communication, from (A) any Governmental Authority or private
citizen acting in the public interest or (B) the current or prior owner or
operator of any of its facilities, of a violation or failure to materially
comply with any Environmental Law or of an obligation to undertake or bear the
cost of any environmental, health, and safety liabilities with respect to any
properties or assets (whether real, personal, or mixed) in which Wolverine
Shanghai owns or controls.

(ii) There are no pending or, to the Knowledge of Wolverine, threatened material
claims, encumbrances, or other restrictions against Wolverine Shanghai arising
under or pursuant to any Environmental Law or with respect to or affecting any
real property in which Wolverine Shanghai has or had a controlling interest.

 

9



--------------------------------------------------------------------------------

(iii) To the Knowledge of Wolverine, Wolverine Shanghai has no knowledge of any
basis to expect, and to the Knowledge of Wolverine, neither Wolverine Shanghai
nor any person or entity for which Wolverine Shanghai is responsible has
received, any citation, directive, inquiry, notice, order, summons, warning, or
other communication regarding a hazardous activity, Hazardous Substance, or any
alleged, actual, or potential material violation or failure to materially comply
with any Environmental Law, or of any alleged, actual, or potential material
obligation to undertake or bear the cost of any environmental, health, and
safety liabilities under Environmental Law with respect to any of the facilities
or any other property (whether real, personal, or mixed) in which Wolverine
Shanghai owns or controls.

(iv) To the Knowledge of Wolverine, except as permitted under Applicable Law,
there are no Hazardous Substances present at the facilities which are owned or
controlled by Wolverine Shanghai, including any Hazardous Substances contained
in barrels, above or underground storage tanks, landfills, land deposits, dumps,
equipment (whether moveable or fixed) or other containers, either temporary or
permanent, or incorporated into any structure at any such location. To the
Knowledge of Wolverine, neither Wolverine Shanghai nor any person or entity for
whose conduct it is responsible has permitted or conducted, or is aware of, any
material hazardous activity conducted with respect to any property (whether
real, personal, or mixed) which is owned or controlled by Wolverine Shanghai,
except in compliance with Applicable Law.

(j) Employee Relations.

Except as otherwise disclosed on Schedule 5(j), Wolverine Shanghai has not been
and is not a party to any collective bargaining or other labor contract. There
is not presently pending or existing or, to the Knowledge of Wolverine,
threatened, (i) any strike, slowdown, picketing, work stoppage, or employee
grievance process, (ii) any material proceeding against or affecting Wolverine
Shanghai relating to the alleged violation of any requirement under Applicable
Law pertaining to labor relations or employment matters, including but not
limited to, any material charge or complaint filed by an employee or union with
a Governmental Authority or to other labor or employment dispute against or
affecting Wolverine Shanghai, or (iii) any application for certification of a
collective bargaining agent. To the Knowledge of Wolverine, no event has
occurred or circumstance exists that could provide the basis for any material
work stoppage or other labor dispute with respect to Wolverine Shanghai. There
is no lockout of any employees by Wolverine Shanghai, and no such action is
contemplated by Wolverine Shanghai. To the Knowledge of Wolverine, Wolverine
Shanghai has complied in all material respects with requirements under
Applicable Law relating to employment, equal employment opportunity,
nondiscrimination, immigration, wages, hours, benefits, collective bargaining,
the payment of employment taxes to governmental authorities (other than payment
of such amounts with respect to current periods), occupational safety and
health, and plant closing, and there is not currently due by Wolverine Shanghai
any material fines, penalties, or other amounts (however designated) for failure
to comply with such requirements under Applicable Law.

(k) Taxes.

(i) Wolverine Shanghai has filed or caused to be filed all tax returns that are
or were required to be filed by or with respect to it (whether separately or as
a member of a group of entities) pursuant to Applicable Law and has paid, or
made provision for the payment of, all taxes that have or may have become due
pursuant to such tax returns or otherwise under Applicable Law, or pursuant to
any assessment received by it, or that are being contested in good faith and as
to which adequate reserves (determined in accordance with Chinese GAAP) have
been provided in the Wolverine Shanghai Financial Statements.

 

10



--------------------------------------------------------------------------------

(ii) All deficiencies assessed as a result of any audits of income tax returns
by Wolverine Shanghai under Applicable Law have been paid, reserved against,
settled, or, are being contested in good faith by appropriate proceedings.
Wolverine Shanghai has not given or been requested to give waivers or extensions
(or is or would not be subject to a waiver or extension given by any other
person) of any statute of limitations relating to the payment of such income
taxes by it or for which it may be liable.

(iii) The charges, accruals, and reserves with respect to taxes on the Wolverine
Shanghai Financial Statements of Wolverine Shanghai are adequate (as determined
in accordance with Chinese GAAP). To the Knowledge of Wolverine, there is no
proposed tax assessment against Wolverine Shanghai. All taxes that are or were
required under Applicable Law to be withheld or collected by Wolverine Shanghai
have been duly withheld or collected and, to the extent required, have been paid
to the proper Governmental Authorities by Wolverine Shanghai.

(iv) All tax returns filed by Wolverine Shanghai (or that include on a
consolidated basis Wolverine Shanghai) are true, correct, and complete, and
there is no tax sharing agreement to which Wolverine Shanghai is a party which
will require any payment by Wolverine Shanghai after the Accelerated Purchase
Closing Date.

(l) Condition and Sufficiency of Assets.

To the Knowledge of Wolverine, the buildings, structures, and equipment owned or
leased by Wolverine Shanghai are in good operating condition and repair
(ordinary wear and tear excepted), are adequate for the uses for which each
currently is used, and do not require maintenance or repair (except for
ordinary, routine maintenance and repairs which are conducted in the Ordinary
Course of Wolverine Shanghai’s business and which are not, to the Knowledge of
Wolverine, material in nature or cost). The buildings, structures, and equipment
leased by Wolverine Shanghai are sufficient for the conduct of Wolverine
Shanghai’s business immediately after the Accelerated Purchase Closing Date in
substantially the same manner as conducted immediately prior to the Accelerated
Purchase Closing Date, except as contemplated by the Voting Rights Agreement and
as otherwise contemplated by this Agreement.

(m) Accounts Receivable.

All accounts receivable of Wolverine Shanghai reflected on its balance sheet
included in the Wolverine Shanghai Interim Financial Statements (collectively,
the “Accounts Receivable”) represent or will represent valid obligations arising
from the Ordinary Course of Wolverine Shanghai’s business. Unless paid prior to
the Accelerated Purchase Closing Date the Accounts Receivable, to the Knowledge
of Wolverine, are or will be as of the Accelerated Purchase Closing Date
collectible, in all material respects in the Ordinary Course of Wolverine
Shanghai’s business net of the respective reserves shown on the balance sheet
included in the Wolverine Shanghai Interim Financial Statements or on the
accounting records of Wolverine Shanghai as of the Accelerated Purchase Closing
Date; and subject to such reserves, to the Knowledge of Wolverine, the Accounts
Receivable either have been or will be collected, in the Ordinary Course of
Wolverine Shanghai’s business. To the Knowledge of Wolverine, there is no
material contest, claim, or right of set-off, other than returns in the Ordinary
Course of business, under any contract with any obligor of an Accounts
Receivable or relating to the amount or validity of such Accounts Receivable.

 

11



--------------------------------------------------------------------------------

(n) Inventory.

To the Knowledge of Wolverine, all of the inventory of Wolverine Shanghai
reflected in the balance sheet included in the Wolverine Shanghai Interim
Financial Statements consists of a quality and quantity usable and salable in
the Ordinary Course of Wolverine Shanghai’s business, as required by Chinese
GAAP applied on a consistent basis. To the Knowledge of Wolverine, on the
Accelerated Purchase Closing Date all inventories of Wolverine Shanghai which
have not been not written off have been priced at the lower of cost or market
net realizable value on a first in, first out basis and the quantities of each
item of inventory (whether raw materials, work-in-process, or finished goods)
are reasonable under the circumstances on the Accelerated Purchase Closing Date.

(o) No Undisclosed Liabilities.

Wolverine Shanghai has no material liabilities or obligations except for
liabilities or obligations reflected or reserved against in the Wolverine
Shanghai Financial Statements or related records, current liabilities incurred
in the Ordinary Course of business, and liabilities previously disclosed to
Purchaser in writing.

Section 6. Representations of Purchaser.

Purchaser represents to Wolverine, W/Investments, and Wolverine Shanghai, each,
as of the Accelerated Purchase Closing as follows:

(a) Organization; Ownership Interests.

(i) The Purchaser is duly organized, validly existing, and in good standing
under the laws of the jurisdiction of its incorporation or other formation, is
duly qualified to do business and in good standing in each other jurisdiction in
which it conducts business where its failure to do so would materially adversely
affect its operations, has all requisite corporate power and authority to own,
lease and operate the assets used in its business, to carry on its business as
presently conducted, to enter into this Agreement and the other Accelerated
Purchase Transaction Documents, to perform its obligations hereunder and
thereunder, and to consummate the transactions contemplated by this Agreement
and the other Accelerated Purchase Transaction Documents. Attached as Schedule
6(a) are correct and complete copies of the Organization Instruments of
Purchaser, as in effect on the date of this Agreement.

(ii) Wieland owns directly thirty (30) Membership Units representing thirty
percent (30%) of the ownership interests in W/Investments, free and clear of all
liens, claims, restrictions and encumbrances.

(b) Authorization; No Conflicts.

The execution, delivery and performance by the Purchaser of this Agreement and
the other Accelerated Purchase Transaction Documents to which it is a party have
been duly authorized by all requisite action (corporate or otherwise) of such
entity, and this Agreement and the other Accelerated Purchase Transaction
Document to which it is a party constitute a valid and binding obligation of
Purchaser, enforceable against Purchaser in accordance with their respective
terms, subject to bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and similar laws of general applicability relating to or affecting
creditor’s rights and to general equitable principles and similar Applicable
Laws. The Purchaser’s execution, delivery and performance of this Agreement and
the other Accelerated Purchase Transaction Documents to which it is a party will
not (i) result in a conflict with its Organization Instruments or (ii) result in
material conflict with, or in a material breach of the terms or conditions of,
or

 

12



--------------------------------------------------------------------------------

constitute a material default (with or without the passage of time, or both)
under, any agreement (including loan agreements) or contract to which it is a
party or to which its assets are subject, or result in the creation of a lien,
claim, or encumbrance upon its properties or assets.

(c) Compliance; Licenses and Permits.

Except as set forth on Schedule 6(c), Purchaser has complied in all material
respects with, and is not in material violation of, any Applicable Law or Permit
with respect to its business, as presently or as currently proposed to be
conducted and that would have a material adverse effect on the transactions
contemplated by this Agreement or the other Accelerated Purchase Transaction
Documents. With respect to the transactions contemplated by this Agreement or
the other Accelerated Purchase Transaction Documents, Purchaser has all Permits
which are required for the conduct of its business as presently conducted or as
is presently proposed to be conducted (except as disclosed in an Exhibit or
Schedule to this Agreement or another Accelerated Purchase Transaction
Document), and such Permits are in full force and effect.

(d) Litigation.

There are no material Proceedings now pending, to the Knowledge of Purchaser,
threatened against, involving, or affecting Purchaser or its property or which
could materially adversely affect the transactions contemplated by this
Agreement or the other Accelerated Purchase Transaction Documents or the assets
or properties of Purchaser.

(e) Investment Representations.

(i) Purchaser is acquiring the Optioned 20% Interest for its own account, for
investment and not with a view to the distribution thereof, nor with any present
intention of distributing the same.

(ii) Purchaser understands that the Optioned 20% Interest has not been
registered under Applicable securities Laws by reason of the offer and sale of
the Optioned 20% Interest in a transaction which is exempt from the registration
requirements of the Applicable securities Law and that the Optioned 20% Interest
must be held indefinitely unless a subsequent disposition thereof is registered
under the Applicable securities Law or is exempt from registration.

(iii) Purchaser understands that the exemption from registration afforded by
Applicable securities Laws (the provisions of which are known to Purchaser)
depends on the satisfaction of various conditions and that, if applicable, such
exemptions may only afford the basis for sales under certain circumstances and
only in limited amounts.

(iv) Purchaser has had a reasonable time prior to the date of this Agreement to
ask questions and receive answers concerning the terms and conditions of this
Agreement and the other Accelerated Purchase Transaction Documents relating to
Purchaser’s purchase of the Optioned 20% Interest, and to obtain any additional
information which Wolverine, W/Investments, or Wolverine Shanghai possesses or
could acquire without unreasonable effort or expense, and Purchaser has
generally such knowledge and experience in business and financial matters and
with respect to investments in securities of privately held companies as to
enable Purchaser to understand and evaluate the risks of such investment and
form an investment decision with respect thereto.

 

13



--------------------------------------------------------------------------------

(f) Brokers and Finders.

Neither Purchaser, nor any of its officers, directors, employees or owners, has
employed or has any obligation with respect to any broker or finder in
connection with the transactions contemplated by this Agreement.

Section 7. Actions prior to, simultaneously with, or after the Accelerated
Purchase Closing.

The obligation of Purchaser to purchase the Optioned 20% Interest at the
Accelerated Purchase Closing is subject to the fulfillment or the waiver by
Purchaser of the conditions described in Sections 7(a), (b), (c), (g), (h), (i),
(j), (k),_and (l) on or before the Accelerated Purchase Closing, and the
obligation of Wolverine to sell the Optioned 20% Interest or to complete its
obligations under this Agreement at the Accelerated Purchase Closing is subject
to the fulfillment or the waiver by Wolverine or W/Investments, as the case may
be, of the conditions described in Sections 7(a),_(b), (g), (h), (i), (j), (k),
and (l) on or before the Accelerated Purchase Closing. The parties agree that
the activities described in Section 7(m) shall be completed after the
Accelerated Purchase Closing.

(a) Accuracy of Representations and Warranties. The representations and
warranties of or with respect to Wolverine, W/Investments and Wolverine
Shanghai, respectively, and of Purchaser contained in this Agreement and the
other Accelerated Purchase Transaction Documents shall be true and correct in
all material respects (other than those representations and warranties which are
qualified by “materiality”, which shall be true and correct in all respects) as
of the Accelerated Purchase Closing Date.

(b) Compliance with Covenants. Wolverine and W/Investments, respectively, on the
one hand, and Purchaser, on the other hand, shall have performed and complied in
all material respects with all agreements and covenants contained in this
Agreement and the other Accelerated Purchase Transaction Documents which are to
be performed and complied with as of the date of the Accelerated Purchase
Closing

(c) Due Diligence. Prior to the Accelerated Purchase Closing Date, Purchaser
shall have been satisfied in all respects with the results of its and its
advisors’ business, intellectual property, legal, tax, accounting, and other due
diligence investigation, if any, of W/Investments and Wolverine Shanghai.

(d) [Reserved.].

(e) [Reserved.]

(f) [Reserved.]

(g) Other Transaction Documents; Required Consents; Other Pre-Accelerated
Purchase Closing Activities.

(i) Except with respect to the events, activities, approvals, filings, and
consents which either this Agreement or another Transaction Document do not
contemplate will occur at the Accelerated Purchase Closing, the events,
activities, consents, approvals (including corporate approvals evidenced by a
certificate of an appropriate corporate officer) and other actions of, and
notices and filings with, all persons as may be necessary or required with
respect to the execution and delivery by the parties of this Agreement and such
of the other Accelerated Purchase Transaction Documents as are to be executed
and delivered on the Accelerated Purchase Closing Date, and the consummation by
the parties of the transactions contemplated by this Agreement and such of the
other Accelerated Purchase

 

14



--------------------------------------------------------------------------------

Transaction Documents as are to be executed and delivered on the Accelerated
Purchase Closing Date have been obtained or made as contemplated by this
Agreement or such other of the Accelerated Purchase Transaction Documents
(including, without limitation, the appointment of certain managers to the
Management Committee of W/Investments and certain directors to the Board of
Directors of Wolverine Shanghai and of certain officers of W/Investments and of
Wolverine Shanghai, as contemplated by the Voting Rights Agreement; but
excluding the consents and approvals required under the laws of the People’s
Republic of China, if any).

(h) Authorizing Actions of Wolverine, W/Investments, and Purchaser. At or prior
to the Accelerated Purchase Closing, Purchaser shall have received copies of the
requisite corporate actions taken by Wolverine and W/Investments, respectively,
certified by the Secretary of Wolverine, and Wolverine shall have received
copies of all requisite corporate actions (if any be required) taken by
Purchaser, certified by a duly authorized officer of Purchaser, to authorize
their respective execution and delivery of this Agreement and the other
Accelerated Purchase Transaction Documents to which each is a party and their
respective consummation of the transactions contemplated hereby and thereby, and
such other documents and other instruments as Wolverine or Purchaser, as the
case may be, may reasonably request.

(i) Payment. At the Accelerated Purchase Closing, Purchaser (i) shall pay and
deliver the Accelerated Purchase Price to Wolverine in accordance with this
Agreement and Wolverine shall acknowledge receipt of such payment and (ii) shall
pay and deliver to Wolverine the sum of US$362,000 as an adjustment to the
Accelerated Purchase Price due to fluctuations in the working capital of
Wolverine Shanghai computed in accordance with the working capital model (the
“Working Capital Adjustment Payment”), which is attached as Exhibit C. Purchaser
shall pay the Working Capital Adjustment Payment by wire transfer in accordance
with the wiring instructions appearing in Annex III.

(j) Amended and Restated LLC Agreement; Evidence of Optioned 20% Interest. On
the Accelerated Purchase Closing Date, Wolverine, W/Investments, and Purchaser,
each, shall have executed and delivered an Assignment and Amendment to the
Operating Agreement, which evidences the assignment, transfer, sale and
conveyance of the Optioned 20% Interest to Purchaser by Wolverine, and the
Amended and Restated LLC Agreement and the Voting Rights Agreement, and
Purchaser shall have received such certificates or other written evidence of the
transfer, sale, assignment, and conveyance of the Optioned 20% Interest to
Purchase as may be appropriate under the circumstances (including, if requested
by Purchaser, certificates evidencing ownership of the Optioned 20% Interest by
Purchaser upon consummation of the Closing).

(k) Certificate of Wolverine. At the Accelerated Purchase Closing, Wolverine
shall deliver to Purchaser a certificate from the president, in substantially
the form attached hereto as Exhibit B, to the effect that (i) the only asset
owned by W/Investments on the Accelerated Purchase Closing Date is all of the
issued and outstanding stock of Wolverine Shanghai and all of the issued and
outstanding ownership interests (if and to the extent any such ownership
interests have been issued and are outstanding under Applicable Law) of
Wolverine Wieland Singapore Holdings Private Limited (“Singapore Holdings”),
(ii) that since W/Investments’ formation on July 17, 1997, its business
activities and operations have consisted solely of the ownership of all the
issued and outstanding securities of Wolverine Shanghai, of Wolverine European
Holding B.V. (a corporation organized in The Netherlands, the securities of
which W/Investments shall have transferred and assigned to an Affiliate or
Affiliates of Wolverine before the Accelerated Purchase Closing), and, if and to
the extent ownership interests in Singapore Holdings have been issued and are
outstanding under Applicable Law, of Singapore Holdings (a company organized in
Singapore on or about March 13, 2008 which has had no assets or business
activities or operations and which has entered into no agreements or
undertakings except those required under Applicable Law to complete its
organization), (iii) Wolverine shall use commercially reasonable efforts to
complete the activities described in Sections 6.8 and 6.9 of the Voting Rights
Agreement on or before March 31, 2009, and (iv) W/Investments has transferred to
Wolverine and Wolverine has assumed, as of the Retained Liabilities Effective
Date, all Retained Liabilities, if any.

 

15



--------------------------------------------------------------------------------

(l) Pending or Threatened Litigation. On the Accelerated Purchase Closing Date,
there shall not have been commenced or threatened against any party, Wolverine,
W/Investments, Wolverine Shanghai, or Purchaser any Proceeding by any third
party (i) which challenges, or seeks damages or other relief in connection with,
any of the transactions contemplated by this Agreement or (ii) which may have
the effect of preventing, delaying, making illegal, or otherwise interfering
with any of the transactions contemplated by this Agreement or any other
Transaction Document.

(m) Post-Accelerated Purchase Closing Activities. After the Accelerated Purchase
Closing Date and on or before July 31, 2009, Wolverine and Wieland shall cause
W/Investments and Wolverine Shanghai to complete the registration of new or
additional directors and other matters relating to the governance of Wolverine
Shanghai and the other activities described in Sections 6.8 and 6.9 of the
Voting Rights Agreement, (including all filings required in connection with the
activities contemplated by this Agreement and the Voting Rights Agreement under
the laws of the People’s Republic of China). In the event that any notice,
filing, or other action with respect to a third party (including any
Governmental Authority) shall be required after the Accelerated Purchase Closing
to give effect to the terms and conditions of this Agreement, the parties to
this Agreement agree that each will cooperate with the other to complete all
such activities in a prompt manner and to give further effect to this Agreement
and each of the other Accelerated Purchase Transaction Documents.

Section 8. Indemnification.

(a) Agreement to Indemnify.

(i) Subject to the limitations set forth in this Agreement, Wolverine, on the
one hand, and Purchaser, on the other hand, (separately, the “Indemnifying
Party”) shall indemnify, defend and hold the other (and the other’s respective
officers, directors, managers, employees, representatives, and agents)
(collectively, the “Indemnified Parties”) harmless from and against, and shall
pay to such persons and reimburse such persons for, any and all Damages arising,
directly or indirectly, from or in connection with:

(A) any breach of any representation and warranty of the Indemnifying Party
contained in this Agreement or in any certificate delivered at or in connection
with the Accelerated Purchase Closing; or

(B) any inaccuracy in any representation and warranty of an Indemnifying Party
contained in this Agreement as of the Accelerated Closing Date, giving any
effect to any written information delivered to the Indemnified Party at or
before the Accelerated Purchase Closing; or

(C) any breach or alleged breach of any covenant or agreement of the
Indemnifying Party (or with respect to Wolverine, by W/Investments) contained in
this Agreement or in a certificate delivered at the Accelerated Purchase
Closing; or

(D) any and all indebtedness, obligations, and other liabilities of
W/Investments, whether known or unknown, absolute, contingent, fixed or
otherwise (collectively, the “Retained Liabilities”), whether existing, accrued,
due or payable or are claimed to exist or to accrue or be due or payable for any
period prior to September 15,

 

16



--------------------------------------------------------------------------------

2008 (the “Retained Liabilities Effective Date”), even though such Retained
Liabilities are discovered or asserted after the Retained Liabilities Effective
Date. Solely for the purposes of this Section 8(a)(i)(D), the Indemnifying Party
shall be Wolverine and the Indemnified Parties shall be Purchaser.

(ii) The representations and warranties of Wolverine contained in Section 4, on
the one hand, and of Purchaser contained in Section 6, on the other hand, of
this Agreement shall survive for a period of twelve (12) months following the
Accelerated Purchase Closing Date; provided however, that the representations
and warranties concerning taxes contained in Section 4(l) shall survive until
the expiration of the statute of limitations under Applicable Law. The
representations and warranties of Wolverine contained in Section 5 of this
Agreement shall survive for a period of twelve (12) months following March 13,
2008; provided, however, in the event Wolverine Shanghai does not deliver its
audited financial statements for the fiscal year ending December 31, 2008 (the
“2008 Financial Statements”) to Purchaser on or before February 14, 2009, this
Agreement shall survive until the thirtieth (30th) day immediately following the
date on which the 2008 Financial Statement is actually delivered to Purchaser;
and provided further, however, that the representations and warranties
concerning taxes contained in Section 5(k) shall survive until the expiration of
the statute of limitations under Applicable Law. No representation or warranty
shall be deemed to be waived or otherwise diminished unless waived or otherwise
diminished by express written consent. A party’s consummation of the
transactions contemplated hereby after waiving any of the conditions to its
obligation to close (including the condition that the other party’s
representations and warranties be true in all material respects) shall limit or
otherwise affect its rights to recover under this Agreement; provided, however,
that in no event shall a party’s decision to consummate the transactions
contemplated hereby (“Closing Party”) be deemed to waive, limit or otherwise
affect the other party’s indemnity obligations hereunder or the Closing Party’s
rights to recover for a breach of the representations and warranties contained
in Sections 4(c), 5(b), and 6(b) of this Agreement. Further, the parties
expressly agree that, notwithstanding the provisions of Section 8(a)(i), the
terms and conditions of Section 8(a)(i) shall be separate from and independent
of the terms and conditions of this Section 8(a)(iv), such that no claim for
indemnification which arises from the indemnification described in
Section 8(a)(iv) shall be included in any claim for indemnification pursuant to
Section 8(a)(i) and that no claim for indemnification which arises from the
indemnification described in Section 8(a)(i) shall be included in any claim for
indemnification pursuant to Section 8(a)(iv).

(iii) Notwithstanding the foregoing, any indemnification relating to any goods
manufactured, sold, marketed, or distributed or services provided by Wolverine
Shanghai, Wolverine or its other Affiliates, or Purchaser or its Affiliates
before the Closing shall not be governed by the terms and conditions of this
Agreement, but shall be subject to those of the Voting Rights Agreement.

(iv) Subject to the limitations set forth in Section 8(b) of this Agreement,
Wolverine (the “Chinese Payment Indemnifying Party”) shall indemnify, defend and
hold each of W/Investments, Wolverine Shanghai, and Purchaser (and the officers,
directors, or owners, as the case may be, of W/Investments, Wolverine Shanghai,
and Purchaser) (collectively, the “Chinese Payment Indemnified Parties”)
harmless from and against, and shall pay to such persons and reimburse such
persons for, any and all amounts actually paid by such Chinese Payment
Indemnified Party which arises directly from or in connection with a claim by
the People’s Republic of China that amounts are due from Wolverine Shanghai (or
from W/Investments or Purchaser strictly and directly as a result of the direct
or indirect, respectively, ownership of an interest in Wolverine Shanghai) under
the local, regional, national or other laws of the People’s Republic of China
with respect to the “capital gain” on the sale of the Optioned 20% Interest by
Wolverine (that is, a tax on the difference between the purchase price and the
tax basis in the twenty-percent (20%) ownership interest by Wolverine on
March 14, 2008) (the “Claimed Chinese Payment”). Purchaser, for itself, or on
behalf of W/Investments or Wolverine Shanghai, as the case may be and as it
shall specifically give notice of to Wolverine, shall claim indemnification
under this Section 8(a)(iv)

 

17



--------------------------------------------------------------------------------

by giving Wolverine written notice of the Claimed Chinese Payment within thirty
(30) days after Purchaser receives written notice of such Claimed Chinese
Payment, which notice by Purchaser shall, if and to the extent known by
Purchaser after reasonable investigation, set forth the nature and amount of the
Claimed Chinese Payment, the person against which such Claimed Chinese Payment
is made by the People’s Republic of China and copies of all relevant documents
related to such Claimed Chinese Payment (if such documents are available to
Purchaser), and the date when assessed, claimed or incurred. Wolverine shall
either pay such claim by Purchaser or give written notice to Purchaser of
Wolverine’s disagreement with such claim, specifying in reasonable detail the
nature and extent of such disagreement on or before: (A) ten (10) days before
the Claimed Chinese Payment is due or (B) thirty (30) days following Purchaser’s
notice of such claim, whichever shall first occur. If Purchaser and Wolverine
are unable to resolve any disagreement as provided in Section 9(a), then
Purchaser and Wolverine agree to arbitrate such claim for indemnification
pursuant to this Section 8(a)(iv) as otherwise provided in Section 9. The
rights, duties and obligations of the parties contained in this Section 8(a)(iv)
hereof shall survive the Closing until the later of expiration of the applicable
statute of limitations or final resolution of the Claimed Chinese Payment, if a
claim is pending as of the expiration of the statute of limitations of the
Claimed Chinese Payment.

(b) Limitations on Indemnity.

Notwithstanding any thing set forth in this Agreement to the contrary, no
indemnification shall be required by Wolverine or Purchaser (or otherwise under
this Agreement) unless the Indemnifying Party shall have received notice of a
claim specifying the factual basis of such claim in reasonable detail to the
extent then known by the party making such claim on or before a date twelve
(12) months after the Accelerated Purchase Closing Date (or such later date as
provided in Section 8(a)(ii), or as otherwise provided for in this
Section 8(b)). Except for claims based upon fraud, gross negligence, or willful
misconduct (all of which shall not expire on or before a date twelve (12) months
after the Accelerated Purchase Closing Date, or such later date as provided in
Section 8(a)(ii)), the aggregate liability for all indemnification and
reimbursement of related expenses described in this Section 8 which shall be
paid by Wolverine or by Purchaser shall not exceed the Accelerated Cash Purchase
Price; and indemnification or reimbursement of expenses under this Agreement
shall be available only if and to the extent that indemnification or
reimbursement of expenses is not available to an Indemnified Party under any
policy of insurance or similar contract. The provisions of this Section 8 shall
survive the Accelerated Purchase Closing Date for a period of twelve (12) months
(or such later period as provided in Section 8(a)(ii), except for claims that an
Indemnifying Party receives written notice of during such twelve (12) month
period (or such later period as provided in Section 8(a)(ii)); provided,
however, that the obligations of Wolverine as provided in Section 8(a)(i)(D)
with respect to the Retained Liabilities shall survive until the expiration of
applicable statutes of limitation under Applicable Law.

(c) Procedure for Indemnification – Third-Party Claims.

(i) If any person shall claim indemnification hereunder arising from any claim
or demand by any person (other than a party to this Agreement) against an
Indemnified Party or the commencement of any litigation asserting a claim by an
independent party which may give rise to any indemnification to an Indemnified
Party under the provisions of this Section 8 (a “Third Party Claim”), such
Indemnified Party shall give to the party from whom indemnification is sought
(the “Indemnifying Party”) written notice of the basis for such claim or demand
setting forth the nature of the claim or demand in reasonable detail, as
promptly as is practicable after obtaining knowledge of such claim, demand or
litigation. The failure of the Indemnified Party to so notify the Indemnifying
Party shall not relieve the Indemnifying Party of any indemnification obligation
hereunder except to the extent the Indemnifying Party which may materially
adversely affect the transactions contemplated by this Agreement or the other
Accelerated Purchase Transaction Documents.

 

18



--------------------------------------------------------------------------------

(ii) If any Third Party Claim Proceeding is brought against an Indemnified Party
by a third party and the Indemnified Party gives notice to the Indemnifying
Party pursuant to this Section 8, the Indemnifying Party shall, unless the claim
involves taxes, be entitled to participate in such Proceeding and, to the extent
that it wishes, to assume the defense of such Proceeding, if (A) the
Indemnifying Party provides written notice to the Indemnified Party that the
Indemnifying Party intends to undertake such defense and by such notice it shall
be conclusively established that the Indemnifying Party shall indemnify the
Indemnified Party against all claims for indemnification resulting from or
relating to such third-party claim as provided in this Section 8, (B) the
Indemnifying Party conducts the defense of the Third-Party Claim actively and
diligently with counsel reasonably satisfactory to the Indemnified Party and
(C) if the Indemnifying Party is a party to the Proceeding, the Indemnifying
Party has not determined in good faith that joint representation would be
inappropriate. The Indemnified Party shall, in its sole discretion, have the
right to employ separate counsel (who may be selected by the Indemnified Party
in its sole discretion) in any such action and to participate in the defense
thereof, and the fees and expenses of such counsel shall be paid by such
Indemnified Party. The Indemnified Party shall fully cooperate with the
Indemnifying Party and its counsel in the defense or compromise of such claim or
demand, provided that all reasonable out-of-pocket expenses incurred by the
Indemnified Party shall be paid by the Indemnifying Party (except the fees and
expense of the Indemnified Party’s counsel as set forth in the preceding
sentence). If the Indemnifying Party assumes the defense of a Proceeding, the
Indemnifying Party shall defend any such Third Party Claim in such manner as it
may deem appropriate, including, without limitation, settling such Third Party
Claim or litigation (subject to the consent of the Indemnified Party, which
shall not be unreasonably withheld), after giving the Indemnified Party
reasonable notice of the same, on such terms as the Indemnifying Party may deem
appropriate, and the Indemnifying Party shall promptly reimburse the Indemnified
Party in accordance with the provisions of this Section 8; provided that the
Indemnifying Party shall furnish the Indemnified Party with copies of all
pleadings and other material documents in connection with any such Third Party
Claim or Proceeding and the Indemnified Party shall be consulted about (although
not in control of) such Third Party Claim or Proceeding. The Indemnified Party
shall make available to the Indemnifying Party such books and records as the
Indemnifying Party may reasonably require in connection with such defense. If
the Indemnifying Party assumes the defense of a Third Party Claim Proceeding,
(X) no compromise or settlement of the Third Party Claim may be effected by the
Indemnifying Party without the Indemnified Party’s consent (which shall not be
unreasonably withheld) unless (1) there is no finding or admission of any
violation of law or any violation of the rights of any Person by the Indemnified
Party and such settlement has no adverse effect on any other claims that may be
made against the Indemnified Party and (2) the sole relief provided is monetary
damages that are paid by the Indemnifying Party, and (Y) the Indemnified Party
shall have no liability to the Indemnifying Party with respect to any compromise
or settlement of such claims effected without its consent.

(iii) If (A) notice is given to an Indemnifying Party of the commencement of any
Third Party Claim or a Proceeding by a third party making a claim and the
Indemnifying Party does not, within ten (10) days after the Indemnified Party’s
notice is given, give notice to the Indemnified Party of the Indemnifying
Party’s election to assume the defense of such claim or Proceeding or
(B) an Indemnified Party determines in good faith that there is a reasonable
probability that a third party intends to commence a claim or Proceeding which
may adversely affect it other than as a result of monetary damages for which it
would be entitled to indemnification from the Indemnifying Party under this
Agreement, the Indemnified Party shall (upon notice to the Indemnifying Party)
have the right to undertake the defense, compromise or settlement of such third
party’s claim; provided that the Indemnifying Party shall reimburse the
Indemnified Party promptly and periodically for the costs of defending against
such Third Party Claim (including reasonable attorneys’ fees and expenses) and
the Indemnifying Party shall remain responsible for any indemnifiable amounts
arising from or related to such Third Party Claim. The Indemnifying Party may
elect to participate in such third party claim Proceedings, negotiations or
defense at any time at its own expense and upon giving the Indemnified Party
notice of its election to so participate, the Indemnified Party shall provide
the Indemnifying Party with the pleadings, documents, books, and records and
shall consult with the Indemnifying Party.

 

19



--------------------------------------------------------------------------------

(iv) With respect to any Third Party Claim subject to indemnification under this
Section 8, (i) both the Indemnified Party and the Indemnifying Party, as the
case may be, shall keep the other person fully informed of the status of such
Third Party Claim and any related Proceedings at all stages thereof if such
person is not represented by its own counsel, and (ii) the parties agree to
render (each at its own expense) to each other such assistance as they may
reasonably require of each other and to cooperate in good faith with each other
in order to ensure the proper and adequate defense of any third-party claim.

(v) With respect to any Third Party Claim subject to indemnification under this
Section 8, the parties agree to cooperate in such a manner as to preserve in
full (to the extent possible) the confidentiality of all confidential
information and the attorney-client and work-product privileges. In connection
therewith, each party agrees that: (i) it will use commercially reasonable
efforts, in respect of any Third Party Claim in which it has assumed or
participated in the defense, to avoid production of confidential information
(consistent with Applicable Law), and (ii) all communications between any party
hereto and counsel responsible for or participating in the defense of any Third
Party Claim shall, to the extent possible, be made so as to preserve any
applicable attorney-client or work-product privilege.

(d) Indemnification Procedure – Direct Claims.

If an Indemnified Party shall claim indemnification pursuant to this Section 8
for any claim other than a Third Party Claim (a “Direct Claim”), the Indemnified
Party shall notify the Indemnifying Party in writing of the basis for such claim
setting forth the nature and amount of the damages resulting from such claim.
The Indemnifying Party shall give written notice of any disagreement with such
claim within fifteen (15) days following receipt of the Indemnified Party’s
notice of the claim, specifying in reasonable detail the nature and extent of
such disagreement. If the Indemnifying Party and the Indemnified Party are
unable to resolve any disagreement as provided in Section 9(a), then the parties
hereto agree to arbitrate any direct claim for Damages as otherwise provided in
Section 9.

Section 9. Arbitration.

(a) Internal Dispute Resolution.

The parties intend to resolve on an amicable basis any disputes relating to the
interpretation and application of this Agreement or other agreements or
instruments executed by each of them in connection with or in the performance of
this Agreement. The parties to this Agreement shall promptly discuss any such
dispute among themselves in good faith; and if such dispute, controversy or
difference cannot be resolved as provided in this Section 9(a) within thirty
(30) calendar days, then a party may give the another party written notice of
arbitration (the “Arbitration Notice”), which arbitration shall be conducted as
provided in this Agreement and, otherwise, in accordance with the commercial
arbitration rules of the American Arbitration Association then in effect by
three (3) arbitrators (the “Arbitration Panel”). The place of the arbitration
shall be New York, New York.

(b) Arbitration Proceedings and Award.

(i) Each member of the Arbitration Panel shall be licensed to practice law in
the United States of America, shall have engaged in the practice of law for at
least fifteen (15) years, shall have substantial experience in commercial
litigation, shall not currently represent or have formerly represented
Wolverine, Wieland or any Affiliate of Wolverine or Wieland, or W/Investments or
Wolverine Shanghai, or any officer or director of an Owner or any Affiliate of
Wolverine, Wieland, or of W/Investments, or Wolverine Shanghai.

 

20



--------------------------------------------------------------------------------

(ii) Each party to the arbitration proceedings shall have the right to request
reasonable discovery pursuant to the rules then in effect under the Federal
Rules of Civil Procedure and the Federal Rules of Evidence, each as then in
effect, which discovery shall not exceed a period of ninety (90) days and/or the
period required for all testimony to be transcribed. The Arbitration Panel shall
not have any right to amend this Agreement without the written consent of the
parties.

(iii) The Arbitration Panel shall use its best efforts to commence and conclude
all arbitration activities (including, without limitation, the rendering of its
written award) within one hundred eighty (180) days following the appointment of
the third independent arbitrator. Any and all awards of the Arbitration Panel
(including any interest which the Arbitration Panel shall deem to be part of any
such award) shall be in writing and shall set out the grounds of such award or
awards and shall be final, conclusive, and binding on the parties; and any
judgment thereon may be entered and enforced in any court of competent
jurisdiction.

(iv) The Arbitration Panel shall determine and award, as between the parties to
the arbitration proceedings, in the manner and amount as the Arbitration Panel
determines appropriate and equitable, the fees, costs and expenses of the
arbitration proceeding and those incurred by the parties to the arbitration
proceedings (including reasonable attorneys’ fees). The Arbitration Panel shall
render its award, which shall be final, not subject to appeal or review, and
binding on the parties. In addition, such award shall be in writing, apply legal
principles consistent with the terms of this Agreement, and set forth the reason
or reasons for its award. The Arbitration Panel shall have the authority to
award equitable relief which shall be binding upon the parties to the
arbitration proceedings (including without limitation, enjoining the parties to
the arbitration proceedings to take or refrain from taking specific action with
respect to subject matter of the matter or disagreement); provided, however, no
party to the arbitration proceedings shall seek, and the Arbitration Panel shall
have no authority to award, any punitive, special, or consequential damages or
damages for lost business opportunity or for loss of profits relating to any
matters under, arising out of, or in connection with or relating to this
Agreement or otherwise subject to arbitration.

(v) The Arbitration Panel shall issue the arbitration award in New York, New
York, and each party to this Agreement agrees that such award shall constitute a
foreign arbitral award with respect to each country in which such party conducts
business. The Arbitration Panel shall determine and may award, between the
parties to the arbitration proceedings, in the manner and amount as the
Arbitration Panel determines appropriate and equitable, the fees, costs and
expenses of the arbitration proceedings and those incurred by such parties
(including reasonable attorneys’ fees) and may award interest on any awards of
the Arbitration Panel; provided, however, that each party to the arbitration
proceedings shall pay its own costs associated with or arising from the
arbitration proceedings, unless the written arbitration award expressly provides
otherwise. Until issuance of the arbitration award, the parties to this
Agreement shall continue to perform this Agreement, and any other agreements or
instruments executed in connection with or in the performance of this Agreement,
in accordance with their respective terms.

(c) Jurisdiction.

Each party to this Agreement agrees that arbitration under this Article is the
exclusive method for resolving any dispute (other than the internal dispute
resolution procedures described in Section 9(a)) and agrees that it will not
commence any action or proceeding based on a dispute pertaining to this
Agreement, except (i) to recognize and enforce the award of the Arbitration
Panel, (ii) to enforce these

 

21



--------------------------------------------------------------------------------

provisions of this Section 9 or compel the another party to this Agreement to
participate in arbitration in accordance with this Section 9, (iii) for the
purposes specified in Section 9(d), or (iv) in the event this arbitration
provision is held to be unenforceable for any reason by a court of competent
jurisdiction, in which event each party to this Agreement hereby agrees to
commence proceedings only in the United States District Court for the Southern
District of New York (or if that court refuses jurisdiction, the Supreme Court
of the State of New York sitting in and for New York County) and each party
hereby submits itself and its property to personal jurisdiction in the United
States District Court for the Southern District of New York and the courts of
the State of New York sitting in and for New York County (and appropriate
appellate courts thereof). For purposes of Section 9(c) and Section 9(d), each
party to this Agreement agrees that service of process in any such action may be
effected by certified mail or internationally-recognized private express courier
to such party at its address as provided in Section 11(g) and each party to this
Agreement waives any right to assert that any court is inconvenient and agrees
not to raise any such objection or assertion.

(d) Injunctive Relief.

Without prejudice to the validity or enforceability of the arbitration
provisions of this Section 9, each party to this Agreement shall be entitled to
seek from any competent judicial authority appropriate injunctive relief to
preserve the arbitral matter or otherwise protect its rights pending resolution
of the arbitral matter; provided, however, any such injunctive relief shall be
authorized or subsequently ratified by the Arbitration Panel selected to resolve
the dispute.

(e) English as Language of Arbitration.

All communications and testimony, whether oral or written, during the
arbitration proceedings shall be in the English language.

Section 10. Governing Law; Consent to Jurisdiction and Venue; Waiver of Jury
Trial.

This Agreement shall be governed by and construed in accordance with the laws of
the State of Delaware, without giving effect to any law or rule that would cause
the laws of any jurisdiction other than the State of Delaware to be applied.

ANY PROCEEDING AGAINST THE PARTIES RELATING IN ANY WAY TO THIS AGREEMENT MAY BE
BROUGHT AND ENFORCED IN THE COURTS OF THE STATE OF NEW YORK LOCATED IN NEW YORK
COUNTY, NEW YORK OR THE UNITED STATES DISTRICT COURT FOR SOUTHERN DISTRICT OF
NEW YORK, TO THE EXTENT SUBJECT MATTER JURISDICTION EXISTS THEREFOR, AND THE
PARTIES IRREVOCABLY SUBMIT TO THE JURISDICTION OF BOTH SUCH COURTS IN RESPECT OF
ANY SUCH PROCEEDING. EACH OF THE PARTIES IRREVOCABLY WAIVE, TO THE FULLEST
EXTENT PERMITTED BY LAW, ANY OBJECTION THAT THEY MAY NOW OR HEREAFTER HAVE TO
THE LAYING OF VENUE OF ANY SUCH PROCEEDING IN THE COURTS OF THE STATE OF NEW
YORK LOCATED IN NEW YORK COUNTY, NEW YORK OR THE SOUTHERN DISTRICT OF NEW YORK
AND ANY CLAIM THAT ANY SUCH PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN
BROUGHT IN ANY INCONVENIENT FORUM. ANY JUDGMENT MAY BE ENTERED IN ANY COURT
HAVING JURISDICTION THEREOF.

EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY
IN ANY PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT.

 

22



--------------------------------------------------------------------------------

Section 11. General Terms.

(a) English as Language of Agreement. This Agreement and all notices permitted
or required by this Agreement shall be in the English language.

(b) Governing Law. This Agreement is governed by, and interpreted in accordance
with, the laws of the State of Delaware (excluding rules on choice of law
principles); provided, however, in the event that another governing law is
expressly specified in an agreement or in an Annex, Exhibit, Appendix,
Attachment, or Schedule to this Agreement, the parties agree that such other
governing law shall apply. Notwithstanding any provision to the contrary
contained herein, the parties agree that if applying the law of the State of
Delaware, agreeing to arbitration in New York, New York, or availing themselves
to the courts of the United States of America or of any State or political
subdivision thereof, will cause the business of the parties hereto to suffer
material adverse tax or regulatory consequences, the parties shall mutually
agree on different law or forum, as necessary.

(c) Interpretation; Severability. The terms and conditions of this Agreement
shall be read and interpreted so as to render them consistent with each other in
order to effect the intents and purposes of the parties. Whenever possible, each
provision of this Agreement shall be interpreted in a manner as to be effective
and valid under Applicable Law, but if for any reason any clause or provision of
this Agreement, or the application of any such clause or provision in a
particular context or to a particular situation, circumstance or person is held
to be prohibited, invalid or unenforceable by any governmental authority, then
the application of such clause or provision in contexts or to situations,
circumstances or persons other than that in or to which it is held prohibited,
invalid or unenforceable, shall not be affected thereby, and the remaining
clauses and provisions of this Agreement shall nevertheless remain in full force
and effect.

(d) Termination of this Agreement. Except as expressly provided in this
Agreement, this Agreement shall terminate automatically upon the consummation of
the sale and purchase the Tendered Shares.

(e) Amendments. This Agreement may not be changed, amended, or terminated
without the express prior written consent of each party to this Agreement.

(f) Conflicts with Exhibits. To the extent that the terms, covenants, or
conditions of an Exhibit or Annex to this Agreement conflict with the terms,
covenants, or conditions of this Agreement, such terms, covenants, or conditions
of such Exhibit or Annex shall control.

(g) Notices.

All notices and other communications which are required to be permitted under
this Agreement shall be in writing and shall be deemed to have been duly given
if personally delivered or if sent by internationally-recognized overnight
courier, or by facsimile addressed as follows:

if to Wolverine or W/Investments:

Wolverine Tube Inc.

200 Clinton Avenue West, Suite 1000

Huntsville, Alabama 35801

Facsimile: (256) 580-3996

Attention: President

 

23



--------------------------------------------------------------------------------

with a copy (which shall not constitute notice) to:

Wolverine Tube, Inc.

200 Clinton Avenue, Suite 1000

Huntsville, Alabama 35801

Facsimile: (256) 580-3996

Attention: Legal Department

and to

Bradley Arant Rose & White LLP

200 Clinton Avenue West, Suite

900 Huntsville, Alabama 35801-4900

Facsimile: (256) 517-5200

Attention: S. Revelle Gwyn, Esq.

if to Purchaser:

Wieland-Werke AG

Graf-Arco-Strasse 34-36

D-89079 Ulm

Federal Republic of Germany

Facsimile: +49-731-944-2875

Attention: Legal Department

with a copy (which shall not constitute notice) to:

Lillig & Thorness, Ltd.

1900 Spring Road, Suite 200

Oak Brook, Illinois 60523-1495

Facsimile: 630-571-1042

Attention: Gregory F. Smith, Esq. and David R. Stallter, Esq.

or to such other address as the party to whom notice or other communication is
to be given may have furnished to the other parties in writing in accordance
herewith. Any such notice or communication shall be deemed to have been given,
received and to be effective (i) in the case of personal delivery, on the date
of such delivery if a Business Day or, if not a Business Day, the next
succeeding Business Day; (ii) in the case of delivery by
internationally-recognized overnight courier, on the third Business Day after
the date when deposited with such overnight courier with all “next-day” delivery
charges prepaid; and (iii) in the case of facsimile, on the second Business Day
after transmission, when such transmission is evidenced by written confirmation
of sending and receipt generated by the facsimile machine from which
transmitted.

(h) Counterparts. This Agreement and any other document permitted or required to
be executed hereunder may be executed in any number of counterparts and by the
different parties thereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document. The parties agree that a facsimile,
digital or other electronic copy of any party’s signature to this Agreement
shall have the same effect as an original signature; provided, however, that, as
soon as possible after the effectiveness of this Agreement, each party shall
send original executed signature pages to the other parties.

 

24



--------------------------------------------------------------------------------

(i) Successors and Assigns. This Agreement shall bind and inure to the benefit
of each of the parties to this Agreement, and each of their respective
successors and assigns (if any); provided, however, that no party shall have the
right to assign either this Agreement or any other Transaction Document or any
of its rights, interests, privileges or obligations under this Agreement or any
other Transaction Document.

(j) No Waiver. The failure of any party to insist upon strict performance of any
covenant or obligation hereunder shall not be a waiver of such party’s right to
demand strict compliance in the future. No consent or waiver, express or
implied, to or of any breach or default in the performance of any obligation
hereunder, shall constitute a consent to or waiver of any other breach or
default in the performance of the same or any other obligation under this
Agreement.

(k) Further Assurances. Each party hereto agrees to execute, acknowledge,
deliver, file, record and publish such further agreements, certificates,
amendments of certificates, instruments, or documents as may be required by
Applicable Law or may, in the opinion of either Wolverine or Wieland be
necessary or desirable to carry out the provisions of this Agreement.

(l) Remedies; Specific Performance.

(i) Except as otherwise provided in this Agreement, no remedy conferred by any
of the provisions of this Agreement is intended to be exclusive of any other
remedy which is otherwise available at law, in equity, by statute or otherwise
under Applicable Law, and a party’s election of any one or more of such remedies
shall not constitute a waiver by such party of the right to pursue any other
available remedy. Each remedy shall be cumulative and shall be in addition to
every other remedy which is available under this Agreement or under Applicable
Law. Any reference to law in this Section 11(l) shall be a reference to
Applicable Law.

(ii) Except as otherwise provided in this Agreement and without prejudice to any
other rights or remedies which a party may have, each party acknowledges and
agrees that damages would not be an adequate remedy for any breach of this
Agreement and that, to the fullest extent permitted by law, the parties shall be
entitled to the remedies of injunction, specific performance and other equitable
relief (without a showing that monetary damages are unavailable, or posting of
bond, or other similar actions) for any threatened or actual breach of this
Agreement by such other party or any other relevant person.

(m) Entire Agreement. This Agreement contains the entire understanding of the
parties with respect to the subject matter hereof and supersedes all prior
agreements and understandings among the parties with respect to such subject
matter, including, without limitation, that certain Memorandum of Understanding,
dated as of November 13, 2007, by and between Wolverine and Purchaser.

(o) Third Party Beneficiaries. The provisions of this Agreement are intended
solely to benefit the parties to this Agreement and, to the fullest extent
permitted by Applicable Law, shall not be construed as conferring any benefit
upon any third party, including any creditor of any party, and no such creditor
shall be a third party beneficiary of this Agreement.

(o) Costs. Unless otherwise expressly agreed in this Agreement or in another
Transaction Document, each party shall pay all of its own expenses and costs
incurred in connection with the preparation, execution, and delivery of this
Agreement and the other Accelerated Purchase Transaction Documents and the
consummation of the transactions contemplated by this Agreement or any of the
other Accelerated Purchase Transaction Documents.

 

25



--------------------------------------------------------------------------------

(p) Confidentiality.

(i) Except if and to the extent as all other parties shall expressly agree upon
in writing, each party agrees (i) to take reasonable and appropriate efforts to
safeguard from disclosure, treat as confidential, and not disclose the terms and
conditions of this Agreement or of any other Transaction Document, other facts
related to the activities contemplated by this Agreement or any other
Transaction Document, and any and all Confidential Information which it receives
pursuant to its execution, delivery or performance of this Agreement or any
other Transaction Document to anyone other than as permitted by this Agreement,
(ii) to not use any Confidential Information for any purpose other than such
party’s performance of the terms and conditions of this Agreement or of any
other Transaction Document, and (iii) to not distribute the terms and conditions
of this Agreement or any other Transaction Document or any Confidential
Information to any person other than as permitted by this Agreement without the
prior written consent of the other parties to this Agreement or such other
Transaction Document. Each party shall have the right to request the return or
destruction of any Confidential Information (including all copies) which it has
received from another party, and each party shall promptly comply with any such
request from another party. Each party also shall destroy all material prepared
by it which is based upon any Confidential Information which it receives from
another party; provided, however, a party who returns or destroys any
Confidential Information which is material to its performance of this Agreement
or any other Transaction Document shall not have any liability for its failure
thereafter to perform the terms and conditions of this Agreement to which such
Confidential Information was material. If requested by another party, a party
(acting through one of its officers or directors) shall promptly certify in
writing to the requesting party that such party has returned or destroyed all
Confidential Information described in such request.

(ii) All Confidential Information shall be used by a party solely for the
purposes of performing its obligations under this Agreement or another
Transaction Document and not for any other purpose. Each party shall inform each
of its officers, directors, employees, representatives, or agents to whom this
Agreement or any other Transaction Document, the terms and conditions of this
Agreement or of any other Transaction Document, or any Confidential Information
is disclosed of the confidential nature of such information and of the need to
maintain such in confidence and shall disclose the terms and conditions of this
Agreement and other Accelerated Purchase Transaction Documents and Confidential
Information to its officers, directors, employees, representatives or agents
only on a “need-to-know” basis.

(iii) In the event any governmental authority shall request or require (by
whatever method or in whatever manner) the disclosure of this Agreement or any
other Transaction Document or any Confidential Information or any information
regarding the terms and conditions of this Agreement or of any other Transaction
Document or the fact of its or their respective existence, the party receiving
such a request or requirement shall promptly give written notice to each of the
other parties to this Agreement or such other Transaction Document of such
request or requirement so that such other parties shall have an opportunity to
seek an appropriate protective order. The parties to this Agreement and the
other Accelerated Purchase Transaction Documents shall cooperate to take
reasonable steps to prevent disclosure of another party’s Confidential
Information, including seeing an appropriate protective order, or if the
information is required to be disclosed, confidential treatment. The parties
also agree that if, in the absence of a protective order, a party is legally
required to disclose Confidential Information, the terms and conditions of this
Agreement or another Transaction Document, the fact of this Agreement or another
Transaction Document, or other facts related to the activities contemplated by
this Agreement or another Transaction Document, such party may disclose such
information (including such Confidential Information) without liability under
this Agreement or such other Transaction Document, but such party shall not be
relieved of any liability under this Agreement or such other Transaction
Document for any previous disclosure by such party (or any of its officers,
directors, employees, representatives, or agents) which was not permitted by
this Agreement.

 

26



--------------------------------------------------------------------------------

(iv) This Section 11(p) shall survive the termination of this Agreement for a
period of five (5) years.

(q) Plain Meaning; Independent Review. This Agreement shall be construed in its
entirety according to its plain meaning and shall be construed as the product of
negotiation at arms’ length between equally sophisticated business persons
advised by counsel. Each party acknowledges that such party and its attorneys
have been given an equal opportunity to negotiate the terms and conditions of
this Agreement and that any rule of construction to the effect that ambiguities
are to be resolved against the drafting party or any similar rule operating
against the drafter of an agreement shall not be applicable to the construction
or interpretation of this Agreement and this Agreement shall not be construed
against the party who provided and drafted it.

EACH PARTY HEREBY ACKNOWLEDGES THAT IT HAS THOROUGHLY REVIEWED THIS AGREEMENT;
THAT IT HAS HAD ACCESS TO LEGAL COUNSEL OR OTHER PROFESSIONAL ADVISORS OF ITS
OWN CHOICE; THAT IT HAS REVIEWED THIS AGREEMENT WITH SUCH COUNSEL AND/OR
ADVISORS TO THE EXTENT IT HAS DEEMED NECESSARY OR APPROPRIATE; AND THAT IT HAS
NOT RELIED UPON THE ADVICE OF ANY OTHER COUNSEL, OR ADVISORS, OR THIRD PARTIES.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK;

NEXT PAGE IS SIGNATURE PAGE.]

*************************************

 

27



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO PURCHASE AGREEMENT]

IN WITNESS WHEREOF, the parties have executed and delivered this Purchase
Agreement on the date first above written.

 

WOLVERINE: WOLVERINE TUBE INC. By:       Harold M. Karp   Title: President and
Chief Operating Officer PURCHASER: WIELAND-WERKE AG By:       Harald Kroener  
Title: Chairman of the Executive Board By:       Dr. Ulrich Hartmann   Title:
Member of the Executive Board

 

W/INVESTMENTS: WOLVERINE CHINA INVESTMENTS, LLC By:   Wolverine Tube Inc. (a
Delaware corporation), Its Member   By:         Harold M. Karp   Title:
President and Chief Operating Officer By:   Wieland-Werke AG (a corporation of
the Federal Republic of Germany), Its Member   By:         Harald Kroener  
Title: Chairman of the Executive Board   By:         Dr. Ulrich Hartmann  
Title: Member of the Executive Board

 

28



--------------------------------------------------------------------------------

INDEX OF ANNEXES, SCHEDULES & EXHIBITS

 

Annex Annex I:    Definitions Annex II:    Optioned 20% Ownership Interest
Purchased by Purchaser Annex III:    Wire Instructions Exhibits

Exhibit A:

   Form of Amendment to Amended and Restated Limited Liability Company Agreement

Exhibit B:

   Certificate of Wolverine President Regarding W/Investments Activities

Exhibit C:

   Working Capital Model Schedules Schedule 4(b)    Organization Instruments of
Wolverine and W/Investments Schedule 4(d)    Compliance; Licenses and Permits
Schedule 5(a)    Organization Instruments of Wolverine Shanghai Schedule 5(c)   
Compliance; Licenses and Permits Schedule 5(d)    Litigation Schedule 5(j)   
Employee Relations Schedule 6(a)    Organization Instruments of Purchaser
Schedule 6(c)    Compliance; Licenses and Permits

 

29



--------------------------------------------------------------------------------

ANNEX I

DEFINITIONS

“Accelerated Purchase Closing” and “Accelerated Purchase Closing Date” shall
have the meanings set forth in Section 3(a).

“Accelerated Purchase Price” shall have the meaning set forth in Section 2(d).

“Accelerated Purchase Transaction Documents” means (i) this Agreement, (ii) the
Amended and Restated LLC Agreement, (iii) the Voting Rights Agreement, (iv) the
Option Acceleration Letter Agreement, and (v) all other documents, agreements
and instruments executed and delivered in connection herewith, in each case, as
amended, modified or supplemented from time to time.

“Affiliate” means with respect to any entity, any other entity that, directly or
indirectly, controls, is controlled by or is under common control with, that
entity or as otherwise agreed to by the parties from time to time; provided,
however, that in each case any such other entity shall be considered to be an
Affiliate only during the time period during which such control exists, For
purposes of this definition, “control” (including, with correlative meaning, the
terms “controlled by” and “under common control with”), as used with respect to
any entity means the possession, directly or indirectly, of the power to direct
and/or cause the direction of the management and policies of such entity,
whether through the ownership of voting securities by contract or otherwise.

“Agreement” shall have the meaning set forth in the preamble hereto.

“Amended and Restated LLC Agreement” has the meaning set forth in Section 2(b).

“Applicable Law” means with respect to the relevant subject matter or entity any
and all governmental (whether national, supranational, state, provincial, local,
or any other governmental level), quasi governmental, or self regulatory body’s
laws, regulations, ordinances and any other provisions having the force of law
in the jurisdiction to which any such laws, regulations, ordinances or other
provisions pertain.

“Chinese GAAP” means generally accepted accounting principles as recognized by
the People’s Republic of China, applied on a consistent basis.

“commercially reasonable efforts” means the efforts that a prudent business
person would use in similar circumstances to achieve a desired result and as
expeditiously as possible; provided that an obligation to use the commercially
reasonable efforts under this Agreement does not require the person subject to
that obligation to take actions that would result in a materially adverse change
in the benefits to such person of this Agreement or the transactions
contemplated hereby.

“Damages” means damages, loss, liability, claim, damage, expense (including cost
of investigation and reasonable attorneys’ fees) and diminution of value,
whether or not involving a third-party claim, but shall not include any special,
consequential, punitive damages or damages for lost business opportunity.

“Dollars” or “$” shall mean the currency of the United States of America or
United States dollars.

 

30



--------------------------------------------------------------------------------

“Encumbrances” means all mortgages, judgments, claims, liens, security
interests, pledges, escrows, charges, pre-emptive rights, rights of first offer
or first refusal or other encumbrances of any kind or character whatsoever.

“Environmental Law” means any Applicable Law pertaining to health, industrial
hygiene or environmental or ecological condition.

“Governmental Authority” means any minister, ministry, department, court,
judicial authority, tribunal, arbitrator, authority, agency, commission,
commissioner, board, bureau, body, exchange, official, association or other
instrumentality or organization of any country or other domestic or foreign
state, city, country, municipality, territory, province, district, region,
commonwealth, protectorate, possession or other political subdivision, in each
case having jurisdiction over any party in any respect to matters arising under
this Agreement.

“Hazardous Substance” means, without limitation: (i) those substances included
within the definitions of “hazardous substances,” “hazardous materials,” “toxic
substances,” or “solid waste” under any Applicable Law; (ii) those substances
listed by any Governmental Authority as hazardous substances; and (iii) those
other substances, materials or which are or become regulated under any
Applicable Law or by any Governmental Authority.

“Indemnified Party” has the meaning set forth in Section 8(a)(i).

“Indemnifying Party” has the meaning set forth in Section 8(a)(i).

“Knowledge” or “Knowledge of Wolverine, W/Investments, or Wolverine Shanghai, or
of Purchaser” means (i) with respect to Wolverine, W/Investments, Wolverine
Shanghai, or Purchaser, actual present knowledge of the officers and directors
of Wolverine, W/Investments, or Wolverine Shanghai or of Purchaser, as the case
may be, who have devoted substantive attention to the transactions contemplated
by this Agreement or the negotiation of the terms and conditions of this
Agreement (who are with respect to Wolverine, W/Investments and Wolverine
Shanghai, collectively, the following individuals: James Berry, David Jordan,
Jennifer Brinkley David Styers, “Luke” Luo, David Owen and Bi Xiang Jian (also
known as Michael Bi); and who are with respect to Purchaser, the following:
Bernd Grassof, Klaus Guttenberg, and Thomas Hasenpflug) and (ii) incorporates
reliance upon any certificates or disclosure schedules or information of such
corporation or other legal entity.

“material adverse change” means any material adverse change in the business,
affairs, operations, assets, properties, liabilities, results of operations,
condition (financial or otherwise) or prospects of a party’s business.

“material adverse effect” means an adverse effect in excess of $100,000, in the
aggregate, on the condition (financial or otherwise), results of operations,
business, properties, liabilities or prospects of a party’s business or the
business of Wolverine Shanghai or of W/Investments.

“Operating Agreement” has the meaning set forth in Section 2(b).

“Option Acceleration Letter Agreement” has the meaning set forth in the Preamble
of this Agreement.

“Option Agreement” means the Option Agreement dated as of September 15, 2008 as
defined in the Preamble of this Agreement.

 

31



--------------------------------------------------------------------------------

“Optioned 20% Ownership Interest” has the meaning set forth in the Preamble of
this Agreement.

“Ordinary Course” means an action taken by a person only if:

(a) such action is consistent with the past practices of such person and is
taken in the ordinary course of the normal day-to-day operations of such person;

(b) such action is not required to be authorized by the board of directors of
such person (or by any person or group of persons exercising similar authority)
or by owners; and

(c) such action is similar in nature and magnitude to actions customarily taken,
without any authorization by the board of directors of such person (or by any
person or group of persons exercising similar authority), in the ordinary course
of the normal day-to-day operations of other persons that are in the same line
of business as such person.

“Organization Instruments” means the certificates, instruments, registrations,
and other similar documents which are required by Applicable Law for the
formation, organization, or creation of a legal entity such as a corporation,
limited liability company, or other business enterprise under such Applicable
Law, and all amendments to such certificates, instruments, registrations, or
other similar documents.

“Permits” shall have the meaning set forth in Section 4(d).

“Permitted Liens” means (i) the liens for current taxes not yet due and payable
(provided that, with respect to real property, taxes shall be deemed to refer to
ad valorem property taxes only), (ii) with respect to personal property only,
the liens imposed by Applicable Law, such as the liens of carriers,
warehousemen, mechanics, materialmen and landlords, and other similar liens
incurred in the Ordinary Course for sums not constituting borrowed money, that
are not overdue, (iii) with respect to real property only, (A) minor
imperfections of title, if any, none of which materially detracts from the value
or impairs the present or anticipated use of the real property subject thereto,
or impairs the present or anticipated operations of the owners or lessor of such
real property, as the case may be, and (B) zoning laws and other land use
restrictions that do not impair the present or anticipated use of the real
property subject thereto, and (iv) liens arising from or in connection with
indebtedness incurred in the Ordinary Course of the borrower’s business or in
the Ordinary Course of the business of an Affiliate or in accordance with the
Organization Documents of a borrower or an Affiliate.

“person” or “persons” shall be construed in the broadest sense and means any
individual, corporation, partnership, limited liability company, association,
trust, Governmental Authority or other entity or organization.

“Proceeding” means any action, customer claim, proceeding, arbitration, audit,
hearing, investigation, litigation or suit (whether civil, criminal,
administrative, investigative or informal) commenced, brought, conducted, or
heard by or before, or otherwise involving, any Governmental Authority or
arbitrator.

“Representative” shall mean the person designated in writing to represent either
or all of Wolverine, W/Investments, or Wolverine Shanghai or to represent
Purchaser.

“Retained Liabilities” has the meaning set forth in Section 8(a)(i)(D).

 

32



--------------------------------------------------------------------------------

“Retained Liabilities Effective Date” has the meaning set forth in
Section 8(a)(i)(D).

“Tax Liability” has the meaning set forth in Section 8(a)(iv).

“tax return” means any report, return or other information required to be
supplied to a taxing authority in connection with the taxes.

“taxes” means (i) all taxes, charges, fees, levies or other assessments (whether
national, federal, state, local or foreign), including income, gross receipts,
excise, property, sales, use, transfer, license, payroll, franchise, ad valorem,
withholding, employment or unemployment taxes due under Applicable Law and
(ii) any interest, penalties and additions related to the foregoing.

“US GAAP” means generally accepted accounting principles as recognized by the
United States of America, applied on a consistent basis.

“Voting Rights Agreement” has the meaning set forth in Section 2(b).

“W/Investments Financial Statements” has the meaning set forth in Section 4(g)
and unless the context otherwise expressly requires the contrary, the term
“W/Investments Financial Statements” includes the W/Investments Interim
Financial Statements as provided in Section 4(g).

“W/Investments Interim Financial Statements” has the meaning set forth in
Section 4(g).

“Wolverine Shanghai Financial Statements” has the meaning set forth in
Section 5(f) and unless the context otherwise expressly requires the contrary,
the term “Wolverine Shanghai Financial Statements” includes the Wolverine
Shanghai Interim Financial Statements as provided in Section 5(f).

“Wolverine Shanghai Interim Financial Statements” has the meaning set forth in
Section 5(f).

 

33



--------------------------------------------------------------------------------

ANNEX II

MEMBERSHIP UNITS

 

    

Name

  

Number of Membership Units of
W/Investments

1.    Wolverine Tube Inc.    50 Membership Units (50%)    200 Clinton Avenue
West       Suite 1000       Huntsville, AL 35801    2.    Wieland-Werke AG    50
Membership Units (50%)    Graf-Arco-Strasse 36       D-89079       Ulm, Germany
     

TOTAL

   100 Membership Units (100%)

 

34



--------------------------------------------------------------------------------

ANNEX III

WIRE INSTRUCTIONS

 

Wolverine Tube, Inc.

aba number or transit routing # -

043000261

 

account number - 122-6853

 

bank name - Mellon Bank,

Pittsburgh PA 15262

 

35



--------------------------------------------------------------------------------

SCHEDULE 4(b)

ORGANIZATION INSTRUMENTS OF WOLVERINE AND

W/INVESTMENTS

See attached.

 

36



--------------------------------------------------------------------------------

SCHEDULE 4(d)

COMPLIANCE; LICENSES AND PERMITS

None.

 

37



--------------------------------------------------------------------------------

SCHEDULE 5(a)

ORGANIZATION INSTRUMENTS OF WOLVERINE SHANGHAI

See attached.

 

38



--------------------------------------------------------------------------------

SCHEDULE 5(c)

COMPLIANCE; LICENSES AND PERMITS

See attached.

 

39



--------------------------------------------------------------------------------

SCHEDULE 5(d)

LITIGATION

See attached.

 

40



--------------------------------------------------------------------------------

SCHEDULE 5(j)

EMPLOYEE RELATIONS

See attached.

 

41



--------------------------------------------------------------------------------

SCHEDULE 6(a)

ORGANIZATION INSTRUMENTS OF PURCHASER

See attached.

 

42



--------------------------------------------------------------------------------

SCHEDULE 6(c)

COMPLIANCE; LICENSES AND PERMITS

None.

 

43